Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on November 27, 2020 is acknowledged and has been entered. Claims 3, 5, 7, 8, 10 and 11 have been amended. Claims 1-12 are pending and under examination in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1721266.3, filed on December 19, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The following claim limitations are recited in multiple claims. The examiner does not raise objections or rejections over these limitations since these limitations don’t raise issues for the claimed application. But the applicant could update the claim limitations if the applicant considers the limitations are formed in the claims unintentionally. 
The claim limitation “TelNol” uses letter “l” instead of number “1” to note the first telephone number.  
The claim limitation “TelNolKey” uses letter “l” instead of number “1” to note the first software key.
The claim limitation “APPIKey” uses letter “I” instead of number “1” to note the second software key that is linked to APP1.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1 and 6 recites the limitation “a SIM card” in line 3 with an acronym without properly defined. For examination purpose, “a SIM card” will read as “a subscriber identity module (SIM) card.”
Claim 1 recites the limitation “APP1” in lines 6, 7, 10, 11, 12, 16, 18 and 21. It is unclear to the examiner if the limitation refers to “APP1” as recited in line 5. For examination purpose, the limitation “APP1” as recited in lines 6, 7, 10, 11, 12, 16, 18 and 21 will read as “the APP1.” 
Claim 1 recites the limitation “the received email” in line 16. It is unclear to the examiner if the limitation refers to “receiving emails” as recited in line 15. For examination purpose, the limitation “the received email” as recited in line 16 will read as “the received emails.”
Claim 1 recited the limitation “those emails” in line 18. It is unclear to the examiner if the limitation refers to “emails addressed to the first email account” as recited in line 17. For examination purpose, the limitation “those emails” as recited in line 18 will read as “the emails addressed to the first email account.”
In claim 1, line 7, “where-in” will read as “wherein.”
In claim 1, line 15, “transac-tions” will read as “transactions.”
In claim 1, line 20, “TelNol Key” will read as “TelNolKey” in consideration of formats of other claim limitations.
In claim 1, line 22, “ap plication” will read as “application.”
In claim 1, line 24, “authori zation” will read as “authorization.”
Claim 1 recites the limitation “authorization code” in line 24. It is unclear to the examiner if the limitation refers to “an authorization code” as recited in line 12. For examination purpose, “authorization code” as recited in line 24 will read as “the authorization code.”
In claim 1, line 29, “se quence” will read as “sequence.”
Claim 1 recites the limitation “TelNol” in line 29. It is unclear to the examiner if the limitation refers to “TelNol” as recited in line 4. For examination purpose, “TelNol” as recited in line 29 will read as “the TelNol.”
 Claim 1 recites the limitation “email transactions” in lines 15 and 22. It is unclear to the examiner if the limitation refers to “email transaction” as recited in line 12. For examination purpose, “email transactions” as recited in line 15 and 22 will read as “the email transaction.”
Claim 2 recites the limitation “email transactions” in line 2. It is unclear to the examiner if the limitation refers to “email transaction” as recited in line 12 of claim 1, upon which claim 2 depends. For examination purpose, “email transactions” as recited in line 2 will read as “the email transaction.”
In claim 2, line 2, “con figured” will read as “configured.”
Claim 3 recites the limitation “APP1” in line 4. It is unclear to the examiner if the limitation refers to “APP1” as recited in line 5 of claim 1, upon which claim 3 depends. For examination purpose, the limitation “APP1” as recited in line 4 will read as “the APP1.”
Claim 3 recites the limitation “TelNo2Key” in line 5. It is unclear to the examiner if the limitation refers to “TelNo2Key” as recited in line 4. For examination purpose, “TelNo2Key” as recited in line 5 will read as “the TelNo2Key.”
In claim 3, line 7, “iden tifier” will read as “identifier.”
Claim 3 recites “TelNo2.” in line 8. It is unclear to the examiner if the limitation refers to “TelNo2” as recited in line 6. For examination purpose, “TelNo2.” as recited in line 8 will read as “the TelNo2; or”.
Claim 3 recites the limitation “APP2Key” in line 10. It is unclear to the examiner if the limitation refers to “APP2Key” as recited in line 10 of earlier section. For examination purpose, the second “APP2Key” as recited in line 10 will read as “the APP2Key.”
In claim 3, line 11, “associ ated” will read as “associated.”
Claim 3 recites the limitation “APP2” in line 11. It is unclear to the examiner if the limitation refers to “APP2” as recited in line 9. For examination purpose, “APP2” as recited in line 11 will read as “the APP2.”
Claim 3 recites the limitation “TelNol” in line 15. It is unclear to the examiner if the limitation refers to “TelNol” as recited in line 4 of claim 1, upon which claim 3 
With the same consideration as the above informalities analysis and for examination purpose:
In claim 4, lines 3, 7, 15 and 17, “APP1” will read as “the APP1.”
In claim 4, line 5, “TelNo2Key” will read as “the TelNo2Key.”
In claim 4, lines 12, 14 and 17, “APP2” will read as “the APP2.”
In claim 4, line 8, “appli cation” will read as “application.”
In claim 4, line 11, “TelNol” will read as “the TelNol.”
In claim 4, line 11, “TelNo2;” will read as “TelNo2; or”.
In claim 4, line 15, “applica tion” will read as “application.”
In claim 4, line 16, “first telephone” will read as “the first telephone.”
In claim 4, line 17, “the telephone” will read as “the first telephone.”
 Claim 5 recites the limitation “email transactions” in line 2. It is unclear to the examiner if the limitation refers to “email transaction” as recited in line 12 of claim 1, upon which claim 5 depends. For examination purpose, “email transactions” as recited in line 2 will read as “the email transaction.”
In claim 5, line 3, “tele phone” will read as “telephone.”
With the same consideration as the above informalities analysis and for examination purpose:
In claim 6, lines 6, 9, 10, 14, 16, 19 and 23, “APP1” will read as “the APP1.”
In claim 6, line 8, “send-ing” will read as “sending,”
In claim 6, line 13, “transact-tions” will read as “transactions.”
In claim 6, lines 13, 20 and 23, “email transactions” will read as “the email transactions.”
In claim 6, line 14, “the received email” will read as “the received emails.”
In claim 6, line 16, “those emails” will read as “the emails addressed to the first email account.”
In claim 6, line 18, “TelNol Key” will read as “TelNolKey.”
In claim 6, line 20, “ap plication” will read as “application.”
In claim 6, line 22, “authori zation” will read as “authorization.”
In claim 6, line 27, “applica tion” will read as “application.”
In claim 6, line 28, “identifi er” will read as “identifier.”
In claim 6, line 29, “TelNol” will read as “the TelNol.”
In claim 7, line 2, “TelNol” will read as “the TelNol.”
In claim 7, line 4, “APP1” will read as “the APP1.”
In claim 7, line 12, “identi fier” will read as “identifier.”
In claim 7, line 13, “TelNo2” will read as “the TelNo2.”
In claim 8, lines 2, 5, 9, 12, 13 and 14, “APP1” will read as “the APP1.”
In claim 8, line 3, “re-questing” will read as “requesting.”
In claim 8, line 4, “tele-phone” will read as “telephone.”
In claim 8, line 5, “num ber” will read as “number.”
In claim 8, line 11, “appli cation” will read as “application.”
In claim 9, line 3, “au tomatically” will read as “automatically.”
In claim 9, line 5, “APP1” will read as “the APP1.”
In claim 9, line 6, “TelNol” will read as “the TelNol.”
In claim 9, line 7, “TelNo2” will read as “the TelNo2.”
In claim 10, line 4, “sec ond” will read as “second.”
In claim 10, line 5, “APP1” will read as “the APP1.”
In claim 10, line 6, “APP2” will read as “the APP2.”
In claim 10, line 9, “creat ing” will read as “creating.”
In claim 10, line 9, “a further email account” will read as “a second email account” also with consideration of the claimed application.
In claim 10, line 10, “where-in” will read as “wherein.”
In claim 10, line 12, “TelNol” will read as “the TelNol.”
In claim 11, lines 3, 5, and 8, “APP1” will read as “the APP1.”
In claim 11, lines 9, 11, 12 and 14, “APP2” will read as “the APP2.”
In claim 11, line 8, “sec ond” will read as “second.”
In claim 11, line 13, “APP-change-code” will read as “the APP-change-code.”
 In claim 12, line 2, “conse quence” will read as “consequence.”
In claim 12, lines 5 and 7, “APP2” will read as “the APP2.”
In claim 12, line 6, “asso ciated” will read as “associated.”
In claim 12, line 6, “APP1” will read as “the APP1.”
In claim 12, line 7, “ac cess” will read as “access.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atia (WO 2014/102762 A1), in view of Kaplan et al. (U.S. Pub. No. US 2016/0182479 A1), herein referred to as Kaplan, and in further view of Knight (U.S. Pub. No. US 2010/0081423 A1).
In regard to claim 1, Atia teaches a system for activating an email account and sending and receiving emails on a mobile telephone (“… It is an object of the present invention to provide an improved email system that supports employing the user's telephone number as username in an email address …” – p. 2, ll. 14-16; FIG. 2 exemplifies a user’s cell-phone for the invention), the system comprising 
	- a first mobile telephone comprising … with a registered first telephone number, TelNol, and with Internet access capabilities (e.g. the user’s cellular telephone comprises an ; 
	- a first email software application (e.g. a mail client on the user’s cellular telephone – p. 12, ll. 21-23), APP1, installed on the first mobile telephone (FIG. 2; “… In Fig. 2, the user's cellular telephone employs a mail client for accessing the email messages of the cellular telephone mailbox, sending new messages, and so on …” – p. 12, ll. 21-23), …; …; wherein the application server system (e.g. the ECELL server - p. 13, ll. 21-24) is configured for email transactions for receiving emails by the application server system from the APP1 and sending the received emails to a recipient address and receiving emails addressed to the first email account from other email addresses and sending the emails addressed to the first email account to the APP1 (FIG. 2; “… According to one embodiment of the invention, the email system informs the cellular telephone thereof about incoming email messages …” – p. 11, ll. 16-23; “… Actually, the ECELL user can use his cellular telephone to send a message to any email address, not necessarily of ECELL, as the ECELL server is actually also a ‘regular’ mail server, with some adaptations …” – p. 13, ll. 21-24); 
	…; …, wherein 2Application Serial No. the application server system (e.g. the ECELL server - p. 10, ll. 10-26) is configured for automatic creation of the first email account (FIG. 1; “… At the next step, ECELL server verifies that the telephone number provided by the user is not registered already in the system … In the case the telephone number is not registered in ECELL server, the server sends to this telephone number an SMS message, which includes a registration code … After the code  …, wherein an email address identifier of the first email account (e.g. the user name of the user’s ECELL email account - p. 8, ll. 25-28) is an alphanumeric sequence containing the TelNol (e.g. using the telephone number of the user as his email account username; “… The term ECELL is referred herein as to an email system that supports the use of telephone number of a user as his username. Thus, the email addresses 9720541234567@ecell.com is supported by an ECELL system …” – p. 8, ll. 25-28).
	Atia does not explicitly teach, but Kaplan teaches - a first email software application (e.g. a client application – para. [0046]), APP1, installed on the first mobile telephone (Examiner notes that Atia teaches creation of an email account using the user’s mobile phone number as the username of the email account. Kaplan is considered to teach a general user account including an email account and teach an account transaction including the email transaction; FIG. 1; FIG. 6; “… FIG. 1A shows an example situation wherein user 100 is using computing device 102 to sign into or up for a user account … These devices can include, for example, smart phones …” – para. [0027]; “… FIG. 6 shows example process 600 for providing access to a passwordless account …” – para. [0045]; “… a user downloads and installs the client application and, upon launching it, is prompted to enter their email address …” – para. [0046]), wherein the APP1 is non-transferable to other mobile telephones after installation (e.g. the client application receiving the first identifier (i.e., client token) after installation on the computing device; Examiner notes that “non-transferable” APP1 is interpreted as the ID of APP1 is unique considering the downloading of the software application based on the specification of the claimed application – p. 11, ll. 8-13), wherein the APP1 is configured for automatically providing a first software key (e.g. a second identifier – para. [0047]) and second software key (e.g. a first identifier – para. [0047]), and sending a key-combination of the first and the second software key to an application server system (e.g. the CMS – para. [0047]) associated with the APP1 (e.g. the client application sending request to access the user account by providing both the first and second identifier; FIG. 6; “… upon entering the email address, an account is generated. Upon subsequently attempting to access the account, however, a login request is sent to the CMS who determines that there is an existing account associated with the user's email address and, in response, generates a first identifier and a second identifier as a security measure to authenticate the user's identity 604 …” – [0046]; “… the first identifier (i.e., client token) is sent to the client application on the computing device 606 and the second identifier (i.e., email token) is sent to the email address entered by the user 608 … the user could access the second identifier when they check their email through a web browser. When the second identifier is accessed, the user can be redirected from the web browser to a user interface for the client application, thereby, causing the second identifier to be sent to the client application. Thus, the client application now has both the first and second identifiers … a second request to access the user account that includes both the first and second identifiers is received by the CMS 610 …” – para. [0047]); 
	- an application server system (e.g. the CMS – para. [0047]) associated with the APP1 (e.g. the client application – para. [0047]) and configured for receiving the key-combination from APP1 as an authorization code (e.g. combination of the first and second identifiers – para. [0047], [0048]) for email transactions of a first email account (e.g. the transactions of the user account as noted by Examiner), wherein the first email account (e.g. the user account – para.  is uniquely associated to the key-combination (FIG. 6; “… the client application now has both the first and second identifiers. In this example, a second request to access the user account that includes both the first and second identifiers is received by the CMS 610. Accordingly, in response to receiving the first identifier and the second identifier, the CMS provides the computing device access to an existing account or creates a new account 612 …” – para. [0047]; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request …” – para. [0048]); …
	… characterized in that 
	the first software key, TelNolKey, is uniquely linked to the first telephone number (e.g. the second identifier, i.e. email token – para. [0047]; Examiner notes that Atia teaches an email address containing a mobile telephone number, therefore the second identifier/email token as taught by Kaplan is considered as associated with the telephone number in case the computing device is a smart phone) and the second software key, APPIKey (e.g. the first identifier, i.e. client token – para. [0047]) is uniquely linked to the APP1 (FIG. 6; “… the first identifier (i.e., client token) is sent to the client application on the computing device 606 and the second identifier (i.e., email token) is sent to the email address entered by the user 608 …” – para. [0047]); 
	wherein the application server system is configured for email transactions for the first email account only upon receipt of the key-combination, Comb(TelNolKey, APPIKey), as the authorization code from the APP1 (FIG. 6; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request. ,
	wherein 2Application Serial No. the application server system is configured for automatic creation of the first email account as a consequence of a first-time receipt of the key-combination COMB(TelNolKey, APPIKey) by the application server system (FIG. 6; “… Accordingly, in response to receiving the first identifier and the second identifier, the CMS provides the computing device access to an existing account or creates a new account 612 …” – para. [0047]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan in order to incorporate a method to access the user account in a server system through a client application installed on a computing device by providing a combination of a first identifier and a second identifier as disclosed by Kaplan. One of ordinary skilled in the art would have been motivated because the arts from Atia and Kaplan disclose the features of using a client application to access a user account in a server system. Such incorporation would enable passwordless access to a user account without sacrificing security (Kaplan, para. [0027]).
	Atia in view of Kaplan do not explicitly teach, but Knight teaches a first mobile telephone comprising a subscriber identity module (SIM) card with a registered first telephone number (“… Global System for Mobile communications (GSM) and other devices utilize identifiers called SIM cards. SIIM cards securely store the service-subscriber key (IMSI) used to identify a subscriber. The SIM card currently allows users to change telephones by simply removing the SIM card from one mobile telephone and inserting it into another mobile 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan and further in view of Knight in order to incorporate a method to disclose a mobile telephone comprise a SIM card with one account and telephone number as disclosed by Knight. One of ordinary skilled in the art would have been motivated because such incorporation would recognize one relationship between a SIM card and a mobile telephone number.
In regard to claim 2, Atia does not explicitly teach, but Kaplan teaches wherein the application server system is configured for the email transactions for the first email account only if the first SIM card has not been installed in another mobile telephone with a different email software application (e.g. the CMS is configured for the user account transactions only if the access request is received from the computing device associated with the client token, i.e. the access request is not received from other computing devices not associating with the client token; FIG. 6; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request. If one of client token or email token is missing, access to the user account from which the deficient token request was made will not be granted. Thus, if the email containing the second identifier is intercepted by another user on a different device, they will be unable to login to the user account from that device since they don't also have the first identifier …” – para. [0048]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan in order to incorporate a method to access 
In regard to claim 5, Atia does not explicitly teach, but Kaplan teaches wherein the application server system is configured for the email transactions for the first email account only if the first telephone comprises the SIM card with the registered first telephone number (e.g. the CMS is configured for the user account transactions only if the access request is received from the computing device associated with the client token; FIG. 6; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request. If one of client token or email token is missing, access to the user account from which the deficient token request was made will not be granted).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan in order to incorporate a method to access the user account in a server system through a client application installed on a computing device by providing a combination of a first identifier and a second identifier as disclosed by Kaplan. One of ordinary skilled in the art would have been motivated because the arts from Atia and Kaplan disclose the features of using a client application to access a user account in a server system. Such incorporation would enable passwordless access to a user account without sacrificing security (Kaplan, para. [0027]).
In regard to claim 6, Atia teaches a method of operating a system with an email service on a mobile telephone (“… It is an object of the present invention to provide an improved email system that supports employing the user's telephone number as username in an email address …” – p. 2, ll. 14-16; FIG. 2 exemplifies a user’s cell-phone for the invention), the method comprising 
	- providing a first mobile telephone comprising … with a registered first telephone number, TelNol, and with Internet access capabilities (e.g. the user’s cellular telephone comprises an international telephone number; FIG. 1; FIG. 2 exemplifies the user’s cellular telephone connecting with the Internet; “… The user must provide also his cellular telephone number, including the country code. However, if the user does not provide the country code, the ECELL server may obtain this information from his IP address …” – p. 10, ll. 1-8); 
	- providing a first email software application (e.g. a mail client on the user’s cellular telephone – p. 12, ll. 21-23), APP1, on the first mobile telephone (FIG. 2; “… In Fig. 2, the user's cellular telephone employs a mail client for accessing the email messages of the cellular telephone mailbox, sending new messages, and so on …” – p. 12, ll. 21-23), …; …; further by the email transactions receiving emails by the application server system (e.g. the ECELL server - p. 13, ll. 21-24) from APP1 and sending the received emails to a recipient address and receiving emails addressed to the first email account from other email addresses and sending the emails addressed to the first email account to the APP1 (FIG. 2; “… According to one embodiment of the invention, the email system informs the cellular telephone thereof about incoming email messages …” – p. 11, ll. 16-23; “… Actually, the ECELL user can use his cellular , …; …, 
	and wherein the method comprises …, by the application server system and, as a consequence thereof, automatically creating the first email account by the application server system (FIG. 1; “… At the next step, ECELL server verifies that the telephone number provided by the user is not registered already in the system … In the case the telephone number is not registered in ECELL server, the server sends to this telephone number an SMS message, which includes a registration code … After the code is provided by the user, the registration process completes, and the user may start using the service …” – p. 10, ll. 10-26) …, wherein the method comprises providing the email address identifier of the first email account (e.g. the user name of the user’s ECELL email account - p. 8, ll. 25-28) as an alphanumeric sequence containing the TelNol (e.g. using the telephone number of the user as his email account username; “… The term ECELL is referred herein as to an email system that supports the use of telephone number of a user as his username. Thus, the email addresses 9720541234567@ecell.com is supported by an ECELL system …” – p. 8, ll. 25-28).
	Atia does not explicitly teach, but Kaplan teaches wherein the APP1 (e.g. a client application – para. [0046]) is non-transferable to other mobile telephones after installation (e.g. the client application receiving the first identifier (i.e., client token) after installation on the computing device – para. [0047]; Examiner notes that “non-transferable” APP1 is interpreted as the ID of APP1 is unique considering the downloading of the software application based on the specification of the claimed application – p. 11, ll. 8-13), by the APP1 automatically providing a first software key (e.g. a second identifier – para. [0047]) and 4Application Serial No. second software key (e.g. a first , and sending a key-combination of the first and the second software key to an application server system (e.g. the CMS – para. [0047]) associated with the APP1 (e.g. the client application sending request to access the user account by providing both the first and second identifier; Examiner notes that Atia teaches creation of an email account using the user’s mobile phone number as the username of the email account. Kaplan is considered to teach a general user account including an email account and teach an account transaction including the email transaction; FIG. 1; FIG. 6; “… FIG. 1A shows an example situation wherein user 100 is using computing device 102 to sign into or up for a user account … These devices can include, for example, smart phones …” – para. [0027]; “… FIG. 6 shows example process 600 for providing access to a passwordless account …” – para. [0045]; “… a user downloads and installs the client application and, upon launching it, is prompted to enter their email address … upon entering the email address, an account is generated. Upon subsequently attempting to access the account, however, a login request is sent to the CMS who determines that there is an existing account associated with the user's email address and, in response, generates a first identifier and a second identifier as a security measure to authenticate the user's identity 604 …” – para. [0046]; “… the first identifier (i.e., client token) is sent to the client application on the computing device 606 and the second identifier (i.e., email token) is sent to the email address entered by the user 608 … the user could access the second identifier when they check their email through a web browser. When the second identifier is accessed, the user can be redirected from the web browser to a user interface for the client application, thereby, causing the second identifier to be sent to the client application. Thus, the client application now has ;
	- by the application server system (e.g. the CMS – para. [0047]) receiving the key-combination from the APP1 (e.g. the client application – para. [0047]) as an authorization code (e.g. combination of the first and second identifiers – para. [0047], [0048]) for email transactions of a first email account (e.g. the user account – para. [0047]), wherein the first email account is uniquely associated to the key-combination (FIG. 6; “… the client application now has both the first and second identifiers. In this example, a second request to access the user account that includes both the first and second identifiers is received by the CMS 610. Accordingly, in response to receiving the first identifier and the second identifier, the CMS provides the computing device access to an existing account or creates a new account 612 …” – para. [0047]; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request …” – para. [0048]); …
	characterized in that 
	the first software key, TelNolKey, is uniquely linked to the first telephone number (e.g. the second identifier, i.e. email token – para. [0047]; Examiner notes that Atia teaches an email address containing a mobile telephone number, therefore the second identifier/email token as taught by Kaplan is considered as associated with the telephone number in case the computing device is a smart phone) and the second software key, APPIKey (e.g. the first identifier, i.e. client token – para. [0047]) is uniquely linked to the APP1 (FIG. 6; “… the first identifier (i.e., client token) is sent to the client application on the computing device 606 and the second  …” – para. [0047]); 
	wherein the application server system is configured for the email transactions for the first email account only upon receipt of the key-combination, Comb(TelNolKey, APPIKey), as authorization code from the APP1 (FIG. 6; “… Accordingly, the CMS provides access to the user account only when both identifiers (i.e., the client and email token) are provided in the request. If one of client token or email token is missing, access to the user account from which the deficient token request was made will not be granted …” – para. [0048]), and 
	wherein the method comprises performing the email transactions with the APP1, wherein the method comprises first-time receiving the key-combination, Comb(TelNolKey, APPIKey), by the application server system and, as a consequence thereof, automatically creating the first email account by the application server system (FIG. 6; “… Accordingly, in response to receiving the first identifier and the second identifier, the CMS provides the computing device access to an existing account or creates a new account 612 …” – para. [0047]), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan in order to incorporate a method to access the user account in a server system through a client application installed on a computing device by providing a combination of a first identifier and a second identifier as disclosed by Kaplan. One of ordinary skilled in the art would have been motivated because the arts from Atia and Kaplan disclose the features of using a client application to access a user account in a server 
	Atia in view of Kaplan do not explicitly teach, but Knight teaches providing a first mobile telephone comprising a SIM card with a registered first telephone number (“… Global System for Mobile communications (GSM) and other devices utilize identifiers called SIM cards. SIIM cards securely store the service-subscriber key (IMSI) used to identify a subscriber. The SIM card currently allows users to change telephones by simply removing the SIM card from one mobile telephone and inserting it into another mobile telephone or broadband telephony device. However, each SIM card only utilizes one account and telephone number …” – para. [0011]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan and further in view of Knight in order to incorporate a method to disclose a mobile telephone comprise a SIM card with one account and telephone number as disclosed by Knight. One of ordinary skilled in the art would have been motivated because such incorporation would recognize one relationship between a SIM card and a mobile telephone number.
In regard to claim 11, Atia does not explicitly teach, but Kaplan teaches wherein the method comprises, by a user's input on a user interface of the APP1 on the first mobile telephone (e.g. using the client application on the first computing device – para. [0051]) by user command requesting an APP-change-code (e.g. an authorization code – para. [0051]) from the application server system (e.g. the CMS – para. [0051]) for change of the APP (e.g. for the client application installed on the second computing device – para. [0051]); by the APP1 receiving the APP-change-code and displaying it to the user (FIG. 7; “… FIG. 7 shows example process 700 for providing a second computing device access to a passwordless account using a first computing device …” – para. [0049]; “… the first identifier is sent to the client application on the first computing device 706 and the second identifier is sent to the email address entered by the user 708 …” – para. [0050]; “… In order to enable access on the second computing device, the CMS generates an authorization code to be displayed on the first computing device 712 …” – para. [0051]);  
	removing the SIM card from the first mobile telephone and installing the SIM card in a second mobile telephone (e.g. the access request will be sent from a second computing device – para. [0050]); providing the second mobile telephone with a second email software application, APP2, similar to the APP1 but with a different software key, APP2Key (e.g. installing a similar client application on the second computing device and receiving a different client token; FIG. 7; “… the CMS receives a notification that the email containing the second identifier was opened or accessed from a second computing device 710. Since the CMS requires both the first and second identifiers to provide access to the user account, the user will not be able to access the account on the second device since the first identifier is associated with the first computing device …” – para. [0050]); 
	by the APP2 sending a software key-combination Comb(TelNolKey, APP2Key) to the application server system (e.g. the client application on the second computing device sending the combination of the identifier of the second computing device and the second identifier to the CMS; FIG. 7; “… the CMS receives a notification that the email containing the second identifier was opened or accessed from a second computing device 710 …” – para. [0050]); inserting the APP-change-code (e.g. the authorization code – para. [0051]) on a user interface of the APP2 on the second mobile telephone and sending the APP-change-code by the APP2 to the application server system (FIG. 7; “… Accordingly, the authorization code, when entered on the second computing device, provides the second computing device with access to the user account. Thus, in this example, the authorization code is sent to the first computing device 714. The user, seeing the authorization code displayed on the first computing device, then enters the authorization code on the second computing device. …” – para. [0051]); 
	as a consequence of receiving the APP-change-code 7Application Serial No. from APP2 by the application server system, providing access to emails in the first email account despite the changed software key-combination from Comb(TelNolKey, APPIKey) to Comb(TelNolKey, APP2Key) (e.g. allowing the second computing device to access the user account; FIG. 7; “… Upon entering the authorization code, the code or information for the code is sent to the CMS for verification. Accordingly, in this example, the CMS receives the authorization code from the second computing device 716 and provide the second computing device with access to the user account 718 …” – para. [0051]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atia in view of Kaplan in order to incorporate a method to access the user account in a server system through a client application installed on a different computing device by providing a combination of a first identifier and a second identifier as well as an authorization code as disclosed by Kaplan. One of ordinary skilled in the art would have been motivated because the arts from Atia and Kaplan disclose the features of using a client .
Allowable Subject Matter
Claims 3, 4, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the feature of automatically creating a second email account when a different SIM card is inserted in the first mobile device or the same SIM card is inserted in the second mobile device installed with a different email software application. Claim 4 which depends on claim 3 recites the process of deciding sharing the emails of the first email account to the second email account. These features are not taught in any of the cited references or pertinent arts.
Claim 7 recites the feature of automatically creating a second email account when a different SIM card is inserted in the first mobile device. This feature is not taught in any of the cited references or pertinent arts.
Claims 8 and 9 recite the features of automatically creating an email account when a different SIM card is inserted in the first mobile device and requesting a number-change-code for the email software application accessing the emails of the first email account after a different SIM card is replaced with the first SIM card. These features is not taught in any of the cited references or pertinent arts.
Claim 10 recites the feature of automatically creating a second email account when the first SIM card is inserted into a second mobile device. This feature is not taught in any of the cited references or pertinent arts.
Claim 12 recites the feature of automatically creating a second email account in a case of the first SIM card being inserted in a second mobile device and using an APP-change-code for the email software application on the second mobile device to access the emails of the first email account.  This feature is not taught in any of the cited references or pertinent arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                           
/JONATHAN A BUI/Primary Examiner, Art Unit 2448